IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


LEANDROS ECHAVARRIA,                    : No. 183 EM 2016
                                        :
                  Petitioner            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc and the Motion for Appointment of

Counsel are DENIED.